Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William C. Gehris on 03/22/22.

The application has been amended as follows: 
Claims 37-41 have been cancelled.
Allowable Subject Matter
Claims 19-31 are allowed. The following is an examiner’s statement of reasons for allowance: Ian K. Baxter et al (U. S. Patent: 5803976) teaches a method of continuously depositing on both sides of a running substrate a coating of a metal in vacuum deposition facility by vapor deposition where a crucible(vapour source) is generally contained in an evaporation retort having an elongated outlet nozzle profiled as a slit disposed across the web path[column 1 lines 14-31], however does not teach crucibles with angles defined by claim 1 (only valid for zero angle)[fig. 9, fig. 11]. Kuper et al (U. S. Patent Application: 2008/0245300) teaches a method of coating 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712